Citation Nr: 1448657	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-32 435	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for memory loss.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1973 to January 1974.  

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from a May 2010 rating decision (which denied the Veteran's claim for entitlement to service connection for memory loss) and a January 2013 rating decision (which determined that the Veteran had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hearing loss, and denied the claim on the merits) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The hearing-loss claim appears to have been adjudicated as brokered work.  

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2014.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2013).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran's currently-diagnosed memory loss was not present in service or for many years after service, and is not related to service.   

2. An unappealed September 2007 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

3. The Veteran did not submit a timely notice of disagreement to the September 2007 rating decision, and it became final.  

4. Evidence received since the September 2007 rating decision relates an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2. The evidence received subsequent to the September 2007 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).




	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Memory Loss

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The September 2012 notice letter regarding the claim for hearing loss and the April 2010 letter notice letter regarding the claim for memory loss fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  While the Veteran requested that the record be held open for 60 days during his May 2014 videoconference hearing to allow the submission of additional evidence, he has not submitted any additional evidence subsequent to his hearing.  

In this case, VA did not provide the Veteran with a VA examination to specifically address his claimed memory loss.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when:  (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  With regard to the Veteran's memory loss claim, as discussed in detail below, there is neither evidence of an in-service event, injury, or disease nor an indication that the current disability may be related to service.  Therefore no examination is required.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Service Connection Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b) , an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b) , 3.309(a). 

Memory loss is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker, 708 F.3d at 1336-38.

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

C. Analysis-Service Connection for Memory Loss

In his April 2010 claim, the Veteran claimed that he suffered from memory loss in-service and that it continued subsequent to his discharge.   He avers that his claimed memory loss is due to his being in the bow of the USS CAPE HENLOPEN (WPB-95328), where his duties including chipping paint, cleaning and re-painting.  He states that the paint fumes were especially strong in the bough of the ship, and that it was his understanding that a lead-based paint was used, which could have contributed to his memory loss.  

Review of the pertinent evidence of record reveals that the Veteran's STRs are silent as to complaints, diagnosis, or treatment for memory loss.  Following psychiatric evaluation in January 1973, the Veteran was diagnosed with immature personality with associated drug abuse.  His December 1973 discharge examination evaluated his psychiatric status as "abnormal" and noted participation in a drug rehabilitation program.  

VA treatment records dated August 2, 2006, to November 10. 2009, include an October 31, 2006, treatment note wherein the Veteran complained of memory loss, related to a closed-head injury resulting from a "four wheel accident" two years previously where he struck a snowdrift and was thrown twenty feet.  Diagnoses included memory loss-closed head injury.  A July 23, 2008, primary care note shows that the Veteran complained of short-term memory loss.  His wife believed it was due to "all the LSD he took in the past" while the Veteran was concerned that his memory loss was due to the closed head injury that resulted from an ATV (all-terrain vehicle) accident in 2004 or 2005.  The Veteran was assessed with memory loss.  On July 6, 2009, the Veteran was again assessed with memory loss.  

The Veteran attended a VA mental disorders examination on October 13, 2009.  He reported that he was enclosed in a small space during service.  Upon examination, the examining psychology found the Veteran's recent and immediate memory to be normal and his recent memory mildly impaired.  The Veteran reported changes in memory functioning since a motor vehicle accident (MVA) in 2004 or 2005.  The Axis I diagnosis was polysubstance abuse, unknown course.  

The Veteran was afforded a VA PTSD evaluation by the same VA psychologist on February 4, 2010.  His report that he was confined to small spaces during service, the examiner's findings concerning the Veteran's memory, the Veteran's reported changes in memory, and the Axis I diagnosis were identical to the October 2009 VA mental disorders examination.  In neither VA examination did the Veteran indicate memory loss due to exposure to lead-based paint while aboard ship.  

In his April 2010 claim, the Veteran claimed that he suffered from memory loss in-service and that it continued after discharge. 

In his VA Form 9 substantive appeal received in December 2011, the Veteran contended that his memory loss was due to his being in the bow of the USS CAPE HENLOPEN while chipping paint, cleaning and re-painting.  The Veteran further claimed that he was in an enclosed area in the bough of the ship where paint fumes were strong-and that it was his understanding that a lead-based paint was used, which could have contributed to his memory loss.  He also contended that the Lincoln RO failed to meet its duty to assist "since it was not brought up at my compensation examination about the fumes from the lead paint that I was using while aboard the USS Cape Henlopen (WPB-95328) and also the cleaning supplies that I used in an enclosed area in the bough of the ship."  

During his May 2014 videoconference hearing before the undersigned, the Veteran testified that all of the paints being used in the Navy at that time were lead-based, and "anytime the sun was shining they would have us out there hour after hour chipping and scraping lead-based paint, and repainting everything with lead-based paint.  You know, lead-based paint, one of the main things it's known for is if it gets into your system it really messes with your memory."  He testified that he was not currently being treated for memory loss and that no physician had linked it to lead- based paint exposure.  

After a review of all of the lay and medical evidence, the Board finds that the Veteran's claimed memory loss was not incurred in or otherwise related to service.  While the Veteran does have a current diagnosis of memory loss, his STRs do not show any complaints of same.  

Furthermore, the Veteran's initial recorded complaint of memory loss was in October 2006, over three decades subsequent to his discharge from service.  Evidence of a prolonged period without medical complaint subsequent to discharge from service is a factor to be considered in the analysis of a claim for entitlement to service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The absence of complaints of, or treatment for, memory loss for this extended period negates the Veteran's contentions of unremitting symptoms since service.  See 38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted section 3.303(b) to mean that a claimant may establish the second (in-service incurrence or aggravation of a disease or injury) and third (nexus between in- service disease or injury and present disability) elements of the general test for service connection by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Finally, the evidence is devoid of a competent medical opinion or nexus linking the Veteran's current memory loss to service.  To the extent that the Veteran asserts that a memory loss disorder is related to active service, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case, given that memory loss was not shown in service, there were no symptoms of a memory loss disorder in service or for years after service, memory loss was first diagnosed decades after service, and no medical professional has provided evidence of a relationship or nexus between a memory loss disorder and service.  

As noted, the Veteran contended in his December 2011 substantive appeal that the RO did not fulfill VA's duty to assist "since it was not brought up at my compensation examination about the fumes from the lead paint that I was using while aboard the USS Cape Henlopen (WPB-95328) and also the cleaning supplies that I used in an enclosed area in the bough of the ship."  However, the Veteran is reminded that VA's duty to assist duty to assist "is not boundless in its scope," Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010), nor is it "a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").  See Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007) (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)).  In this case, the Veteran did not indicate that he attributed his memory loss to exposure to lead-based paint during either the October 2009 or the February 2010 VA examinations, even though the examining psychologist solicited a complete history from the Veteran at both examinations.  The Veteran has not shown a violation of VA's duty to assist.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (VA medical examiners are presumed competent in the absence of clear evidence to the contrary).  

Furthermore, as a layperson, the Veteran is not competent to offer an opinion regarding the etiology of a memory loss disorder under the facts in this case where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  While the Veteran may competent to establish a diagnosis of memory loss, he is not qualified to determine its etiology regarding the complex medical issue in this case.  See Jandreau, 492 F.3d at 1377. 

In this case, memory loss was not shown during active service or for many years thereafter, and no relationship between a memory loss disorder and the Veteran's service has been identified.  The weight of the competent evidence demonstrates that the currently-diagnosed memory loss was not incurred in or related to active service.  For these reasons, the Board finds that service connection for memory loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

II. New and Material Evidence to Reopen Entitlement to Service Connection for Bilateral Hearing Loss

   A. Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Because the Board is reopening and remanding the Veteran's claim for entitlement to service connection for bilateral hearing loss, further discussion of the VCAA duties to notify and assist claimants is not necessary.  

   B. Law and Analysis-New and Material Evidence 

The RO previously considered and denied a claim for service connection for bilateral hearing loss in a September 2007 rating decision.  In the January 2013 rating decision which is the subject of the current appeal, the RO determined that the Veteran had submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral hearing loss and denied the claim.  Regardless of the RO's prior disposition, the Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a finally-adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  New evidence means existing evidence not previously submitted to agency decision makers which is neither cumulative nor redundant.  38 C.F.R. § 3.156(a) (2013); Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  Materiality has two components.  First, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Notably, "the present version of [38 C.F.R. § 3.156] must be read as creating a low threshold."  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The last final rating decision which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss was in September 2007.  The RO found that "[a]lthough you currently have a hearing loss for VA purposes, there is no medical link between your hearing loss and service.  In the absence of such a link, service connection may not be granted.  In addition, there is no evidence that your hearing loss manifested itself to a compensable degree within a year of your release from service."  Therefore, the Board finds that new and material evidence in this case must indicate that currently-diagnosed hearing loss was incurred in service, or was evident to a compensable degree within one year of service.  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for bilateral hearing loss.  Evidence received subsequent to the September 2007 rating decision relating to the Veteran's claim includes: (1) a private audiogram from Sherrard Hearing Aid Center dated May 17, 2012; (2) a statement from private physician T.J. dated August 31, 2012; (3) a lay statement from D.R. received September 24, 2012; (4) a lay statement from R.D.A. received October 4, 2012; (5) a VA examination dated December 18, 2012; (6) a VA examination dated June 12, 2013, (7) an addendum to the December 2012 VA examination dated September 16, 2013; and (8) a lay statement from the Veteran's wife received May 11, 2014.  

The Board finds that the cited evidence is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.  Specifically, the August 31, 2012, statement from private physician T.J. opined that the Veteran's "bilateral sensorineural hearing loss is more than likely a result of the loud noises he was exposed to while serving aboard the U.S. Coast Guard.  This includes firing of the 50 caliber machine gun and 45 caliber pistol.  [The Veteran] was also exposed to the loud concussive noise of the 20mm cannon which was mounted on the ship he was stationed on."  The Board finds this item of evidence to be material because it addresses a previously-unestablished fact, i.e., that current bilateral hearing loss was incurred in service.  

The Board also finds the lay statements from R.D.A. received October 4, 2012, and from the Veteran's wife received May 11, 2014, to be material for the same reason (R.D.A. related that he had known the Veteran since high school, remained in contact with him for 40 years, and upon the Veteran's return from service had to repeat questions to him, even though the Veteran did not exhibit hearing loss prior to service, while the Veteran's wife noted that she had known the Veteran prior to his entry into service and that he had trouble hearing her upon his return from service, even though he did not have that difficulty prior to active duty).  

Finally, with respect to the September 16, 2013, addendum to the June 12, 2013, VA exam, the audiologist referenced a January 7, 1974, STR indicating "[right] ear painful. . . .  Never had ear problems before. . . .  [Right] shows a fluid level can not clear.  Nasal congestion.  Lungs-coughing some, non productive (clear).  Imp[ression]:  serious otitis media [right] ear."  This VA examination addendum also addresses in-service incurrence of hearing loss.  For these reasons, the Board finds the newly-received evidence to be both new and material to reopen service connection for bilateral hearing loss, because the August 2012 private physician statement, the October 2012 and May 2014 lay statements, and the September 2012 VA examiner's addendum raise a reasonable possibility of substantiating the Veteran's claim.  

Furthermore, the Court has set forth a low threshold to reopen claims-there is a reasonable possibility of substantiating the claim and the low evidentiary threshold for reopening the claim and obtaining a VA examination (detailed below) has been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been submitted and the claim is reopened.  However, as explained in the remand below, further development is necessary before the Board can address the merits of the Veteran's claim.


ORDER

Entitlement to service connection for memory loss is denied.

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

With respect to the Veteran's reopened claim for entitlement to service connection for bilateral hearing loss, as noted previously, the September 16, 2013, addendum to the June 2013 VA examination referenced a January 7, 1974, STR indicating "[right] ear painful. . . .  Never had ear problems before. . . .  [Right] shows a fluid level can not clear.  Nasal congestion.  Lungs-coughing some, non productive (clear).  Imp[ression]:  serious otitis media [right] ear."  Notably, while the VA audiologist determined that it was less likely as not that hearing loss was related to the right ear pain noted in January 1974, and that the ear pain was not recurrent as it was not reported during subsequent VA examinations in July 2007, December 2012, and June 2013, she concluded that "[a]n ENT [ear, nose & throat] consultation may be appropriate if further evidence warranted."  

Therefore, a current VA ENT examination should be obtained in order to evaluate the Veteran's current hearing loss in light of the January 1974 in-service complaints of right ear pain and impression of serious right ear otitis media as well as the September 2013 VA audiologist's notation that an ENT consultation may be appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any VA and private treatment since December 2010, the date of the most recent VA treatment records.  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).  

Afford the Veteran a VA ENT examination to determine the current nature and etiology of the Veteran's bilateral sensorineural hearing loss, diagnosed during VA examinations in December 2012 and June 2013.  The record must be furnished to the examiner.  All indicated studies or testing should be conducted.  A rationale should be given for all opinions and conclusions rendered.  

The examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss began during service (to include his complaints of right ear pain and diagnosis of serious otitis media of the right ear in January 1974) or is otherwise linked to some incident of active duty (to include in-service acoustic trauma).  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

2. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


